SEPARATE CONCURRING OPINION.
Under the provisions of Section 952, Revised Statutes 1939, the allegation of the reply, setting forth a lack of consideration for the compromise agreement, will be deemed to have been controverted *Page 206 
at the trial by the defendants "as upon direct denial or avoidance." [See, also Pickel, et al. v. St. Louis Chamber of Commerce Ass'n., 10 Mo. App. 191, 193; Babcock v. United Rys. Co. of St. Louis, 158 Mo. App. 275.]
Under the provisions of Section 958 Revised Statutes 1939, we take judicial notice of all of the Colorado statutes pleaded (or deemed pleaded under Section 952), and decisions of the courts of that state construing them.
Therefore, I feel that defendants are entitled to the benefit of all statutes of the State of Colorado bearing on the issue raised in the reply.